[Cite as Bell v. McConahay, 2022-Ohio-675.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 MICHAEL BELL                                 JUDGES:
                                              Hon. Earle E. Wise, Jr., P.J.
        Petitioner                            Hon. William B. Hoffman, J.
                                              Hon. Patricia A. Delaney, J.
 -vs-
                                              Case No. 2022 CA 0005
 TIM MCCONAHAY, WARDEN,
 MANSFIELD CORRECTIONAL
 INSTITUTION

         Respondent                           OPINION




 CHARACTER OF PROCEEDINGS:                    Writ of Habeas Corpus


 JUDGMENT:                                    Dismissed

 DATE OF JUDGMENT ENTRY:                      March 9, 2022


 APPEARANCES:


 For Petitioner                               For Respondent

 MICHAEL BELL, Pro se                         STEPHANIE L. WATSON
 #A695341                                     Principal Assistant Attorney General
 Mansfield Correctional Institution           Criminal Justice Section
 P.O. Box 788                                 30 East Broad Street – 23rd Floor
 Mansfield, Ohio 44901                        Columbus, Ohio 43215-4966
Richland County, Case No. 2022 CA 0005                                                    2


Hoffman, J.
       {¶1}   Petitioner, Michael Bell, petitioned this Court for a Writ of Habeas Corpus

to compel Respondent, Tim McConahay, Warden of Mansfield Correctional Institution, to

release him from custody. McConahay moved to dismiss the writ and Bell responded in

opposition. For the following reasons, we grant McConahay’s Motion to Dismiss.

                                         I. Background

       {¶2}   Bell has been imprisoned since September 4, 2012, and is currently at

Mansfield Correctional Institution. He was arrested in Cincinnati, Ohio and accused of the

September 4, 2012, shooting death of Marvin Jones. The state charged Bell with murder,

a firearm specification and having weapons while under disability. Bell remained in jail for

approximately fourteen months unable to post bail. He alleges in his petition the police

conducted no paraffin tests to verify he discharged and fired any gun. He also claims he

never appeared in court for any pre-trials or any other proceedings. The trial court

allegedly ordered a competency exam and thereafter conducted a hearing without Bell

being present. Bell further asserts, without his consent, the prosecutor waived his right to

appear and defense counsel allegedly agreed to the waiver.

       {¶3}   Bell also claims the state and trial court induced him to sign and enter into

a plea deal agreement in order to obtain a guilty plea. The agreement contains language

indicating the trial court would issue required findings under R.C. 2929.14 upon imposing

any sentence and the trial court could potentially impose sentences consecutively. On

October 31, 2013, Bell appeared in court and pled guilty to the reduced charges of

involuntary manslaughter, a gun specification and having weapons under disability. Bell

claims in doing so, the trial court did not properly comply with Crim.R. 11(C) and did not

adequately explain all potential sentencing penalties.
Richland County, Case No. 2022 CA 0005                                                     3


       {¶4}   Bell also claims the trial court reneged on the plea agreement promises and

did not make the necessary findings under R.C. 2929.14. Defense counsel allegedly did

not object to these deficiencies on the record. Thereafter, the trial court imposed an actual

sentence of 17 years. Bell alleges no attorney would represent him or file an appeal on

his behalf. Bell has filed several post-sentencing motions/actions including a Motion for

Resentencing, a Post-Conviction Petition and a Motion for Delayed Appeal. All have been

unsuccessful.

       {¶5}   In his habeas corpus petition, Bell sets forth eight grounds upon which he

asserts he is entitled to relief, including immediate release from prison.

                                           II. Analysis

                    A. Habeas corpus relief and Civ.R. 12(B)(6) standard

       {¶6}   To be entitled to habeas relief under R.C. 2725.01, a petitioner must show

he is being unlawfully restrained of his liberty and is entitled to immediate release from

prison or confinement. State ex rel. Cannon v. Mohr, 155 Ohio St.3d 213, 2018-Ohio-

4184, 120 N.E.3d 776, ¶ 10. Generally, habeas relief is only available when the

petitioner’s maximum sentence has expired and he is being held unlawfully. Heddleston

v. Mack, 84 Ohio St.3d 213, 214, 702 N.E.2d 1198 (1998). Finally, habeas corpus is not

available when there is or was an adequate remedy in the ordinary course of the law.

Billiter v. Banks, 135 Ohio St.3d 426, 2013-Ohio-1719, 988 N.E.2d 556, ¶ 8.

       {¶7}   In response to Bell’s petition, McConahay requests dismissal but does not

specifically reference Civ.R. 12(B)(6). However, we will address the motion as being

made under Civ.R. 12(B)(6). Under this rule, we must presume all of the factual

allegations in the petition are true and make all reasonable inferences in favor of the
Richland County, Case No. 2022 CA 0005                                                           4


nonmoving party. State ex rel. Seikbert v. Wilkinson, 69 Ohio St.3d 489, 490, 633 N.E.2d

1128 (1994). A petition may only be dismissed when, having viewed the complaint in this

way, it appears beyond doubt the relator can prove no set of facts that would entitle him

to the relief requested. Goudlock v. Voorhies, 119 Ohio St.3d 398, 2008-Ohio-4787, 894

N.E.2d 692, ¶ 7.

                           B. Alleged grounds for habeas relief

       {¶8}    We begin by noting that Bell’s petition is not subject to dismissal under R.C.

2969.25(A) or 2969.25(C) because Bell complied with these statutory requirements. He

filed with his petition a list of civil actions or appeals he has filed within the past five years.

He also filed a statement setting forth the balance of his inmate account for the preceding

six months prior to filing his petition. Therefore, we will proceed to address the merits of

Bell’s petition.

       {¶9}    First, Bell contends the trial court did not properly conduct the required plea

colloquy mandated by Crim.R. 11(C) and other controlling authorities of law which violates

the Fourteenth Amendment of the U.S. Constitution. In State ex rel. Lusher, v. Robinson,

5th District Richland No. 15CA60, 2016-Ohio-1461, ¶ 6 we cited Smith v. State, 11th Dist.

Ashtabula No. 2009-A-0019, 2009-Ohio-3940, for the proposition an adequate remedy at

law existed where a petitioner in a habeas corpus case claimed he was entitled to

immediate release from prison because the plea was void due to the trial court’ alleged

failure to comply with Crim.R. 11. The Smith court explained, “[P]etitioner could have

contested the propriety of the procedure during the plea hearing in a direct appeal or in a

motion to withdraw his guilty plea.” Id. at ¶ 14. Because Bell had an adequate remedy at

law available to him to challenge the plea colloquy, he is not entitled to habeas relief.
Richland County, Case No. 2022 CA 0005                                                    5


       {¶10} Bell next asserts the trial court unlawfully sentenced him by failing to make

the required findings under R.C. 2929.14, R.C. 2929.11 and R.C. 2929.12 in violation of

the Fourteenth Amendment of the U.S. Constitution. He also maintains the trial court

openly reneged on a signed plea agreement promising to only impose sentence after

making the required findings under R.C. 2929.14 and did not afford him an opportunity to

withdraw his plea.

       {¶11} Bell is not entitled to relief on these grounds as he had an adequate remedy

at law to challenge the alleged sentencing errors. See McKinney v. Haviland, 162 Ohio

St.3d 150, 2020-Ohio-4785, 164 N.EW.3d 415, ¶ 10, citing State ex rel. Heston v. Judges

of the Richland Cty. Court of Common Pleas, 5th Dist. Richland No. 2019 CA 0098, 2019-

Ohio-5399, ¶ 4-5. (“McKinney’s argument that the trial court failed to make the necessary

findings under R.C. 2929.14(C)(4) raises an alleged sentencing error, for which McKinney

had an adequate remedy in the ordinary course of the law.”). Therefore, relief is not

available in habeas corpus.

       {¶12} Bell also alleges the state and trial court denied him the right to appear at

nearly all proceedings and unlawfully waived his right to appear at his competency

hearing contrary to Crim.R. 43, controlling authorities and the Fourteenth Amendment to

the U.S. Constitution. Bell maintains the trial court arbitrarily denied him his procedural,

mandatory rights to a competency hearing contrary to statutory law, controlling authorities

of law and the Fourteenth Amendment to the U.S. Constitution. These arguments are not

properly raised herein since they could have pursued in a direct appeal.

       {¶13} Bell next asserts he was denied effective assistance of counsel when

counsel failed to object to the state’s ex parte waiver of his procedural right to appear at
Richland County, Case No. 2022 CA 0005                                                      6


his competency hearing which is contrary to controlling authorities of law and the Fifth,

Sixth and Fourteenth Amendments of the U.S. Constitution. Bell also maintains he was

denied effective assistance of counsel because counsel failed to file a motion to dismiss

and contest the state’s absence of any firearm and absence of proof of gun operability,

contrary to the Fifth, Sixth and Fourteenth Amendments of the U.S. Constitution. These

claims are properly dismissed because claims involving the ineffective assistance of

counsel are not cognizable in habeas corpus. Bozsik v. Hudson, 110 Ohio St.3d 245,

2006-Ohio-4356, 852 N.E.2d 1200, ¶ 7.

       {¶14} Bell claims he entered into an unintelligent guilty plea contrary to Ohio

statutory laws when the state had no required proof of firearm operability, no firearm was

ever recovered and there was no evidence he fired a firearm. Bell asserts this is contrary

to controlling authorities of law, the Fifth, Sixth and Fourteenth Amendments of the U.S.

Constitution. “[T]he issue of whether [a petitioner] made an intelligent, knowing, and

voluntary guilty plea is a matter to be resolved by motion to withdraw the guilty plea, direct

appeal, or postconviction proceedings, rather than in habeas corpus.” Douglas v. Money,

85 Ohio St.3d 348, 349, 708 N.E.2d 697 (1999), citing Pollock v. Morris, 35 Ohio St.3d

117, 117-118, 518 N.E.2d 1205 (1988). Therefore, “allegations concerning the validity of

[a petitioner’s] plea are not legally sufficient to delineate a feasible claim for a writ of

habeas corpus.” Lopez v. Gansheimer, 11th Dist. Ashtabula No. 2006-A-0014, 2007-

Ohio-472, ¶ 7.

       {¶15} We note in the Entry Withdrawing Plea of Not Guilty and Entering Plea of

Guilty to an Agreed Sentence, Bell indicated he understood his right to appeal a maximum

sentence, his other limited appellate rights, and that any appeal must be filed within 30
Richland County, Case No. 2022 CA 0005                                                       7


days of his sentence. Even though the pursuit of an appeal no longer remains an available

remedy to Bell, he is not thereby entitled to an extraordinary writ. See Jackson v. Wilson,

100 Ohio St.3d 315, 2003-Ohio-6112, 798 N.E.2d 1086, ¶ 9.

       {¶16} Finally, Bell’s failure to appeal does not alter our analysis. He was

represented by counsel in his criminal case and decided to plead guilty and waive his

right to appeal non-jurisdictional issues. That decision remains binding on him today. See

Billiter v. Banks, 135 Ohio St.3d 426, 2013-Ohio-1719, 988 N.E.2d 556, ¶ 9, citing

Jackson v. Wilson, 100 Ohio St.3d 315, 2003-Ohio-6112, 798 N.E.2d 1086, ¶ 9 (“even if

these other remedies are no longer available to [the habeas petitioner], he is not thereby

entitled to an extraordinary writ”), citing State ex rel. Gaydosh v. Twinsburg, 93 Ohio St.3d

576, 579, 757 N.E.2d 357 (2001) (“the fact that either or both of these alternative remedies

may no longer be available because of [relator’s] failure to timely pursue them does not

render them inadequate”).

                                          III. Conclusion

       {¶17} Because Bell is unable to state a claim for habeas relief, we grant

McConahay’s Motion to Dismiss under Civ.R. 12(B)(6). The clerk of courts is hereby

directed to serve upon all parties not in default notice of this judgment and its date of entry

upon the journal. See Civ.R. 58(B).
Richland County, Case No. 2022 CA 0005   8


      {¶18} MOTION GRANTED.

      {¶19} CAUSE DISMISSED.

      {¶20} COSTS TO PETITIONER.

      {¶21} IT IS SO ORDERED.




By: Hoffman, J.
Wise, Earle, P.J. and
Delaney, J. concur